954 F.2d 725
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bill STARLING, Defendant-Appellant.
No. 91-5702.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1992.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Bill Starling was convicted after a jury trial of two counts of distributing cocaine base, in violation of 21 U.S.C. § 841(a)(1).   The district court sentenced Starling to a 180 month term of imprisonment and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


3
Upon consideration, we find no merit to the appeal.   The conviction was supported by a sufficient quantity of evidence under  Jackson v. Virginia, 443 U.S. 307, 319 (1979).   We also find that the district court's decision to enhance Starling's offense level pursuant to U.S.S.G. § 3C1.1 and its calculation of the total amount of drugs involved were not clearly erroneous.   Starling's contention that his sentence was excessive although within the guideline range will not be entertained in this forum.   United States v. Sawyers, 902 F.2d 1217, 1221 n. 5 (6th Cir.1990), cert. denied, 111 S. Ct. 2895 (1991).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.